Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks/arguments, filed 1/29/2021, with respect to claims 1, 8 and 15 have been fully considered and are persuasive.  The rejection of claims 1, 8, 15 has been withdrawn due to the amendments below and filed on 1/29/2021.
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 10/8/2020 and 11/06/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Election/Restrictions
Claims 1-7 and 15-20 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 8-14 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/3/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

         EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

John Pemberton on 1/28/2021 and 1/29/2021.

The application has been amended as follows: Amend claims 1 and 8 filed on 1/29/2021 to further define that all the arms include shape memory material, instead of just one of the arms.

Claim 1 (Currently amended): An electronic device comprising: a heat source; a heat sink over the heat source; and an active loading mechanism coupled to the heat sink, wherein the active loading mechanism includes arms that extend from the heat sink, wherein 

Claim 8 (Currently amended): A method comprising: determining if a temperature of a heat source satisfies a threshold, wherein the heat source is thermally decoupled from a heat sink; and activating an active loading mechanism when the temperature of the heat source satisfies the threshold, wherein the active loading mechanism includes arms that extend from the heat sink, wherein. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  With respect to the independent claims, no prior art fairly suggests or discloses the newly amended limitation set forth above.
In regards to Claim 1, no prior art fairly suggests or discloses “and an active loading mechanism coupled to the heat sink, wherein the active loading mechanism includes arms that extend from the heat sink, wherein the arms includes shape memory material and the arms are biased to generate a force away from the heat source when the active loading mechanism is not activated”, in conjunction with the remaining elements. 
Dependent claims 2-5 are allowably by virtue of their dependency from claim 1. 
In regards to Claim 8, no prior art fairly suggests or discloses “wherein the heat source is thermally decoupled from a heat sink; and activating an active loading mechanism when the temperature of the heat source satisfies the threshold, wherein the active loading mechanism includes arms that extend from the heat sink, wherein
Dependent claims 9-14 are allowably by virtue of their dependency from claim 8.
In regards to Claim 15, no prior art fairly suggests or discloses “ arms that include shape memory material; a heat sink over a heat source; and a securing mechanism, wherein the securing mechanism secures the active loading mechanism to a printed circuit board, wherein the heat sink is thermally decoupled from the heat source when the shape memory material is not activated”, in conjunction with the remaining elements 
Dependent claims 16-20 are allowably by virtue of their dependency from claim 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gates (U.S 2005/0277324 A1) – Discloses a heatsink having springs made of memory metal to urge the heatsink towards a heat generating component when said springs are above a 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768.  The examiner can normally be reached on 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835